t c summary opinion united_states tax_court maria e magallon petitioner v commissioner of internal revenue respondent docket no 17263-05s filed date maria e magallon pro_se jonathan a neumann for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined for a deficiency in petitioner’s federal_income_tax of dollar_figure and a sec_6662 accuracy- related penalty of dollar_figure petitioner did not contest in the petition or at trial whether she had unreported taxable interest in therefore petitioner is deemed to have conceded the issue rule b see 123_tc_213 the issues for decision are whether petitioner had unreported schedule c gross_receipts for is entitled to schedule c deductions for taxes and licenses expenses is entitled to claim a dependency_exemption for her daughter ma and is liable for a sec_6662 accuracy-related_penalty background the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in stockton california petitioner is a native speaker of spanish one of her daughters gisell pompa acted as her interpreter at trial during petitioner was self-employed engaging in retail sales in a flea market petitioner was also employed by m r in in petitioner made a number of trips to a casino called jackson rancheria where she gambled almost exclusively on 1the court will refer to the minor child by her initials slot machines jackson rancheria issued to petitioner for eight forms w-2g certain gambling winnings showing that petitioner had total gross winnings of dollar_figure petitioner filed for form_1040 u s individual_income_tax_return reporting wages of dollar_figure petitioner also reported gambling winnings of dollar_figure against which she claimed schedule a gambling loss deductions of dollar_figure on schedule c profit or loss from business petitioner reported income of dollar_figure derived from gross_receipts of dollar_figure from her flea market sales petitioner claimed schedule c deductions of dollar_figure for taxes and licenses expenses a dependency_exemption deduction for ma and a child_tax_credit of dollar_figure petitioner’s return was examined by tax compliance officer george martin tco martin during the examination petitioner provided to tco martin a form_4822 statement of annual estimated personal and family_expenses indicating that her personal expenses totaled dollar_figure an annual activity report from jackson rancheria substantiating that petitioner had net gambling_losses of dollar_figure in a calendar showing the daily amount of income from her flea market sales and other miscellaneous documentation 2the correct computation of the child_tax_credit will be determined by the court’s resolution of the dependency_exemption deduction issue tco martin determined based on his review of the documentation presented that petitioner did not maintain adequate_records to account for gross_receipts from her flea market sales tco martin therefore used a cash t analysis an indirect method to reconstruct income he compared petitioner’s known sources of income to her personal expenditures to determine whether more was spent than was reported the cash t analysis reflected that petitioner expended dollar_figure more than her known sources of income for tco martin concluded that the excess expenditures suggested that petitioner had unreported gross_receipts of at least dollar_figure from her flea market sales discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule a 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 petitioner did not present evidence or argument that she satisfied the requirements of sec_7491 therefore the burden_of_proof does not shift to respondent 3because of respondent’s mathematical error the statutory_notice_of_deficiency incorrectly indicated that the adjustment to petitioner’s schedule c gross_receipts was dollar_figure the correct adjustment would have been dollar_figure i unreported schedule c gross_receipts sec_6001 requires a taxpayer to maintain sufficient records to allow for the determination of the taxpayer’s correct_tax liability 92_tc_661 if a taxpayer fails to maintain or does not produce adequate books_and_records the commissioner is authorized to reconstruct the taxpayer’s income see sec_446 petzoldt v commissioner supra pincite indirect methods may be used for this purpose 348_us_121 the commissioner’s reconstruction need only be reasonable in light of all the surrounding facts and circumstances petzoldt v commissioner supra pincite 54_tc_1530 the evidence shows that petitioner failed to provide adequate_records to account for the gross_receipts from her flea market sales therefore it was reasonable for tco martin to use the cash t analysis an indirect method to reconstruct petitioner’s income for the cash t analysis is performed by setting up a table with income items debits on the left side of the t account and expenses credits on the right side of the t account see eg owens v commissioner tcmemo_2001_143 its purpose is to measure a taxpayer’s reported income against personal expenditures to determine whether more was spent than was reported rifkin v commissioner tcmemo_1998_180 affd without published opinion 225_f3d_663 9th cir the implication is that the excess of expenditures over reported income represents unreported income id on the income side of the t account tco martin determined that petitioner had total cash sources of dollar_figure consisting of reported wages of dollar_figure reported schedule c gross_receipts of dollar_figure gifts from her son of dollar_figure and social_security_benefits of dollar_figure for ma on the expenses side of the t account tco martin determined that petitioner had total cash expenditures of dollar_figure consisting of state federal withholdings of dollar_figure tax_payments for prior years of dollar_figure schedule a expenses of dollar_figure schedule c expenses of dollar_figure personal living_expenses of dollar_figure and net gambling_losses of dollar_figure in therefore petitioner’s expenditures exceeded her known income by dollar_figure since petitioner failed to show that she had other sources of income tco martin concluded that the excess expenditure of dollar_figure represented unreported gross_receipts from her flea market sales at trial the focus of the inquiry with regard to the cash t analysis was on petitioner’s gambling_losses according to the annual activity report from jackson rancheria which is reproduced below petitioner had net gambling_losses of dollar_figure in gaming area pit slot totals dollars in dollar_figure -0- dollars out win loss dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure dollar_figure petitioner agrees that the report is accurate to the extent that it shows that she had net gambling_losses of dollar_figure in petitioner however argues that the report was definitely incorrect in showing that she gambled dollar_figure in for tax purposes it is irrelevant whether petitioner actually gambled dollar_figure or some other amount in in order to arrive at net gambling_losses of dollar_figure tco martin included petitioner’s excess gambling_losses on the expenses side of the t account because petitioner failed to account for the income source that she used to pay for those losses unless petitioner can account for how she had paid for her excess gambling_losses in such losses were properly included in the expenses side of the t account petitioner claims that she used her excess winnings from to pay for her excess gambling_losses in in support petitioner presented a form_1040 for where she reported winnings of dollar_figure and claimed a gambling loss deduction of dollar_figure resulting in net winnings of dollar_figure tco martin testified that he had reviewed bank statements from all of petitioner’s known accounts the statements however did not show that there was a large balance forward from that could be used to pay for expenses in petitioner claims that there was no large balance forward in her bank account because shortly after she deposited the checks from jackson rancheria she withdrew the money as part of the initial audit questions tco martin had asked whether petitioner had cash on hand outside of her bank accounts petitioner’s representative at that time gave no indication that petitioner had a cash hoard it is well established that the court is not required to accept petitioner’s self-serving testimony in the absence of corroborating evidence see 99_tc_202 87_tc_74 moreover petitioner has the burden_of_proof see rule a petitioner’s uncorroborated testimony is insufficient to convince the court she used her exce sec_2001 winnings rather than unreported gross_receipts from her flea market sales to pay for her gambling_losses in petitioner did not raise any issues with respect to the remaining income and expense items that tco martin used in his cash t analysis accordingly the court accepts respondent’s conclusion from his cash t analysis that petitioner had excess expenditures of dollar_figure that represent unreported gross_receipts from her flea market sales ii taxes and licenses expenses deductions tax deductions are a matter of legislative grace with a taxpayer bearing the burden of proving entitlement to the deductions claimed rule a 503_us_79 under sec_162 a taxpayer may deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business if the taxpayer maintains sufficient records to substantiate the expenses sec_162 see sec_6001 308_us_488 taxpayers bear the burden of substantiating the amount and purpose of any claimed deduction see 65_tc_87 affd per curiam 540_f2d_821 5th cir petitioner claimed schedule c deductions of dollar_figure for taxes and licenses expenses petitioner failed to provide any documentation to substantiate that she paid dollar_figure for taxes and licenses in therefore respondent’s determination disallowing the claimed deductions is sustained iii dependency_exemption petitioner claimed a dependency_exemption deduction for her daughter ma for sec_151 allows a taxpayer to claim as a deduction an exemption for each qualifying dependent a child of the taxpayer is considered a dependent so long as the child has not attained the age of at the close of the calendar_year in which the taxable_year of the taxpayer begins and more than half the child’s support for the taxable_year was received from the taxpayer sec_151 sec_152 the age limit is increased to if the child was a student as defined by sec_151 sec_151 in ma received social_security_benefits of dollar_figure for her support in order for petitioner to meet the support requirement under sec_152 she must show that she paid more than dollar_figure for ma’s support in petitioner failed to provide any documentation to support her contention that she provided for more than half of ma’s support in accordingly respondent’s determination disallowing the exemption deduction is sustained iv accuracy-related_penalty respondent determined that petitioner is liable for an accuracy-related_penalty under sec_6662 sec_6662 imposes a 20-percent penalty on the portion of an understatement attributable to any one of various factors including negligence or disregard of rules or regulations and a substantial_understatement_of_income_tax see sec_6662 and negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement includes an understatement_of_tax that exceeds the greater of percent of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs the commissioner bears the burden of production sec_7491 sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess her proper tax_liability for the year id petitioner had a substantial_understatement of tax for because the understatement amount exceeded percent of the tax required to be shown on the return the court concludes that respondent has produced sufficient evidence to show that the accuracy-related_penalty under sec_6662 is appropriate nothing in the record indicates petitioner acted with reasonable_cause and in good_faith respondent’s determination of an accuracy-related_penalty under sec_6662 is sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
